DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7-9 have been canceled. Therefore, claims 1-4, 6, and 10-25 are currently pending in this application. 

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since the election filed on 12/02/2020, was made without traverse, the application has been amended as follows: 
Delete claims 6 and 13.
Reasons for Allowance

The remarks and amendments filed on February 25, 2021 were fully considered and entered into the application. 
In regards to the 35 U.S.C. 112 (b) second paragraph rejection of claims 1-4 and 14-19, the rejection is withdrawn in view of the amendments filed on February 25, 2021. 
In regards to the improper Markush rejection of claims 1-4 and 10-12, the rejection is withdrawn in view of the amendments filed on February 25, 2021.
, the rejection is withdrawn in view of the amendments filed on February 25, 2021. 
Therefore, claims 1-4, 6, 10-12 and 14-25 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 8:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626